DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-22 remain pending in the application.
The Applicant’s arguments regarding the rejection of claims 1-22 under 35 USC 102 as being anticipated by Pancotti have been fully considered, but are not persuasive. The Applicant argues that “Pancotti’s cylindrical surface 21 is not a mounting sleeve, but is instead the exterior cylindrical surface of casing 1”. The broadest reasonable interpretation of a “mounting sleeve” includes the cylindrical top portion 8 with its cylindrical surface portion 21 (see Fig. 2 of Pancotti) because the portion 8 is a round protective fitting over the gearbox and shaft 2. It is evident that the Applicant’s invention contains a distinct mounting sleeve 406, but the distinction is not captured by the claim language.
The Applicant further argues “the bolts 28 and key 30 of Pancotti lock the ring 7 to the sleeve 12, not to the gearbox”. However, the claim language states that “the anti-rotation connector is configured for coupling to the gearbox”. Because the sleeve 12 in Pancotti is connected to the gearbox, the bolts 28 and key 30 are coupled to the gearbox through the sleeve 12 (the elements are all connected). The rejection is maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pancotti (US6325326) (“Pancotti”).

    PNG
    media_image1.png
    608
    449
    media_image1.png
    Greyscale

Regarding claim 1, Pancotti teaches (Fig. 1) a swashplate assembly comprising: a mounting sleeve (8, with surface 21) configured for coupling to a top of a gearbox (element 8 is noted as a cylindrical top portion) and around an upper portion of the gearbox (geared motor unit not shown), wherein the mounting sleeve extends downwards from the upper portion of the gearbox; a tilt sleeve (12) coupled to the mounting sleeve, wherein the tilt sleeve has a curved exterior surface; a non-rotating swashplate ring (7) positioned around the tilt sleeve, wherein the non-rotating swashplate ring has a first set of pitch control connectors (33) and an anti-rotation connector (the ring 7 is locked angularly to the sleeve 12 by bolts 28), wherein the anti-rotation connector is configured for coupling to the gearbox (because the sleeve 12 in Pancotti is connected to the gearbox, the bolts 28 and key 30 are coupled to 
Regarding claim 2, Pancotti teaches a flange extending outward from a lower portion of the mounting sleeve (see annotated Fig. 1).
Regarding claim 3, Pancotti teaches (Fig. 1) an anti-rotation coupling (30) connected to the anti-rotation connector of the non-rotating swashplate ring and configured for attachment to the gearbox. 
Regarding claim 4, Pancotti teaches (Fig. 1) a drive link coupling (4) connected to the drive link connector of the rotating swashplate ring and configured for attachment to a rotor hub assembly (2). 
Regarding claim 5, Pancotti teaches (Fig. 1) the non-rotating swashplate ring is pivotable along the curved exterior surface of the tilt sleeve (see Col. 3 lines 52-62).
Regarding claim 6, Pancotti teaches (Fig. 1) the tilt sleeve has a curved inner surface and is coupled to the mounting sleeve along a top of the tilt sleeve and a bottom of the tilt sleeve. 
Regarding claim 7, Pancotti teaches (Fig. 1) the tilt sleeve is configured to slide axially relative to the mounting sleeve. 
Regarding claim 8, Pancotti teaches (Fig. 1) the first set of pitch connectors extend outwards from the non-rotating swashplate ring below the rotating swashplate ring; and the second sit of pitch control connectors extend outwards from the rotating swashplate ring.
Regarding claim 9, Pancotti teaches (Fig. 1) a second bearing system (26) mounted between the tilt sleeve and the non-rotating swashplate ring.
Regarding claim 10, Pancotti teaches (Fig. 2) a third bearing system (22) mounted between the mounting sleeve and the tilt sleeve.
Regarding claim 11, Pancotti teaches (Fig. 1) a rotor system comprising: a gearbox (not shown); a rotor mast (2) operably coupled to the gearbox and extending through a top of the gearbox; a rotor hub assembly (not shown) connected to an upper portion of the rotor mast; a set of blades (not shown) coupled to the rotor hub assembly; a mounting sleeve (8 with surface 21) coupled to a top of the gearbox (element 8 is noted as a cylindrical top portion) and around an upper portion of the gearbox, wherein the mounting sleeve extends downwards from the upper portion of the gearbox; a tilt sleeve (12) coupled to the mounting sleeve, wherein the tilt sleeve has a curved exterior surface; a non-rotating swashplate ring (7) positioned around the tilt sleeve; a first bearing system (10) mounted between the non-rotating swashplate ring and the rotating swashplate ring; an anti-rotation coupling (the ring 7 is locked angularly to the sleeve 12 by bolts 28 and key 30) connected between the non-rotating swashplate ring and the gearbox; a set of pitch control connectors (33) between the non-rotating swashplate ring and the gearbox; a drive link coupling (39) connected between the rotating swashplate ring and the rotor hub assembly; and a set of pitch links (38) connected between the rotating swashplate ring and the rotor hub assembly. 
Regarding claim 12, Pancotti teaches a flange extending outward from a lower portion of the mounting sleeve (see annotated Fig. 1).
Regarding claim 13, Pancotti teaches (Fig. 1) the non-rotating swashplate ring is pivotable along the curved exterior surface of the tilt sleeve (see Col. 3 lines 52-62).
Regarding claim 14, Pancotti teaches (Fig. 1) the tilt sleeve has a curved inner surface and is coupled to the mounting sleeve along a top of the tilt sleeve and a bottom of the tilt sleeve. 
Regarding claim 15, Pancotti teaches (Fig. 1) the tilt sleeve is configured to slide axially relative to the mounting sleeve. 
Regarding claim 16, Pancotti teaches (Fig. 1) a second bearing system (26) mounted between the tilt sleeve and the non-rotating swashplate ring.
Regarding claim 17, Pancotti teaches (Fig. 2) a third bearing system (22) mounted between the mounting sleeve and the tilt sleeve.
Regarding claim 18, Pancotti teaches (Fig. 1) a method of controlling a set of rotor blades (not shown) comprising: receiving a flight control input (); moving a set of pitch control actuators (33, 38) 
Regarding claim 19, Pancotti teaches a flange extending outward from a lower portion of the mounting sleeve (see annotated Fig. 1). 
Regarding claim 20, Pancotti teaches (Fig. 1) the non-rotating swashplate ring is pivotable along the curved exterior surface of the tilt sleeve (see Col. 3 lines 52-62).
Regarding claim 21, Pancotti teaches (Fig. 1) the tilt sleeve has a curved inner surface and is coupled to the mounting sleeve along a top of the tilt sleeve and a bottom of the tilt sleeve. 
Regarding claim 22, Pancotti teaches (Fig. 1) the tilt sleeve is configured to slide axially relative to the mounting sleeve. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745     
/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        4/23/2021 9:28 AM